1

2

3

4

5

6

7                      UNITED STATES DISTRICT COURT

8                     EASTERN DISTRICT OF CALIFORNIA

9

10   CETERA ADVISOR NETWORKS LLC,             No.   2:19-cv-00299-JAM-EFB
11        Plaintiff-in-Interpleader,
12        v.                                  ORDER GRANTING CETERA’S
                                              MOTION TO COMPEL ARBITRATION
13   PROTECTIVE PROPERTY & CASUALTY
     INSURANCE COMPANY, CAL CAPITAL
14   LIMITED, and GERALD B. GLAZER,
15        Defendants-in-Interpleader.
16
     AND RELATED COUNTERCLAIMS
17   AND CROSSCLAIMS
18

19       Cetera Advisor Networks LLC (“Cetera”), the custodian of a

20   brokerage account with assets valued at over $450,000 (the
21   “Account”), filed this interpleader action to settle competing

22   demands and claims of ownership over the Account by Protective

23   Property & Casualty Insurance Company (“Protective”) and Cal

24   Capital Limited (“Cal Capital”).       Compl., ECF No. 1.

25       Protective then filed counterclaims against Cetera for

26   refusing Protective’s recent requests for funds from the Account.
27   Protective Answer to Cetera, ECF No. 5.        Cetera moves to compel

28   arbitration of these counterclaims.      Cetera Mot., ECF No. 7.
                                        1
1         For the reasons set forth below, this Court GRANTS Cetera’s

2    motion.1

3           I.     FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

4         Gerald B. Glazer (“Glazer”) was the owner of Sacramento

5    Infiniti, an automobile dealership located in Sacramento,

6    California.    Protective Answer to Cetera, Counterclaim ¶ 3.

7    Sacramento Infiniti offered customers the option of purchasing a

8    vehicle service contract (“VSC”), which would cover the cost of

9    certain vehicle repairs.    Id.   Glazer formed Cal Capital to

10   manage the profits received from the sale of the VSCs.      Id. ¶ 4.

11        In 2008, Cal Capital entered into a Trust Agreement with

12   Chesterfield International Reinsurance Limited (“Chesterfield”)

13   whereby Chesterfield would process, administer, and adjudicate

14   claims under VSCs.    Counterclaim ¶ 5, n1.   A trust account would

15   be formed for which Chesterfield would serve as trustee, for the

16   benefit of Cal Capital, and from which Chesterfield would be

17   reimbursed for claims paid to the customers.     Id.   Chesterfield

18   subsequently entered into an account agreement with Financial

19   Network Investment Corporation (“Financial Network”), now known

20   as Cetera, to open the trust account at issue.    Id. ¶ 6.
21        In 2010, an affiliate of Chesterfield, Lyndon Property

22   Insurance Company (“Lyndon”), now known as Protective, replaced

23   Chesterfield as trustee of the Account.    Compl. ¶ 12.    In 2013,

24   Lyndon and Cetera executed an updated Account Agreement for the

25   Account, still held for the benefit of Cal Capital.       Id. ¶ 14.

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for June 18, 2019.
                                      2
1    Currently, Cetera holds the Account, with assets valued in excess

2    of $450,000, in the name of Lyndon (now Protective) as trustee

3    for the benefit of Cal Capital.    Id. ¶¶ 1, 20.

4        Under the terms of the 2013 Account Agreement, Cetera is

5    obligated to pay amounts from the Account as requested by duly

6    authorized entities and in the past Cetera has permitted Lyndon

7    to withdraw from the Account.     Compl. ¶ 21.   However, in 2018,

8    Lyndon and/or Protective made certain requests for withdrawals

9    from the Account to which Glazer and/or Cal Capital objected and,

10   given that conflict between the parties, Cetera did not make the

11   withdrawals requested by Lyndon and/or Protective.      Id. ¶ 15.

12       On February 15, 2019, pursuant to 28 U.S.C. § 1335, Cetera

13   filed the instant Complaint-in-Interpleader naming Protective,

14   Cal Capital, and Glazer as Defendants-in-Interpleader; depositing

15   the Account with this Court; and requesting a determination of

16   Protective and Cal Capital’s rights to the Account.      See Compl.

17       On March 13, 2019, Protective filed an Answer to Cetera’s

18   Complaint-in-Interpleader and also brought counterclaims against

19   Cetera and crossclaims against Cal Capital and Glazer.      See

20   Protective Answer to Cetera.
21       On April 19, 2019, Cal Capital filed an Answer to Cetera’s

22   complaint (ECF No. 16) and an Answer to Protective’s crossclaims

23   (ECF No. 17).   In its Answer to Protective, Cal Capital also

24   filed crossclaims against Protective and Portfolio, an alleged

25   business partner and alter-ego of Protective.      Protective then

26   filed an Answer to Cal Capital’s crossclaims.      ECF No. 24.
27   Portfolio (formally Portfolio General Management Group, Inc.)

28   also filed an Answer to Cal Capital’s crossclaims.      ECF No. 28.
                                        3
1          On April 19, 2019, Glazer filed an Answer to Cetera’s

2    complaint in which he disclaimed any personal claim to the

3    Account and denied any personal objection to specific withdrawal

4    requests.     ECF No. 14.   Glazer also filed an Answer to

5    Protective’s crossclaims.      ECF No. 25.

6          Cetera moves to compel arbitration of Protective

7    counterclaims against Cetera: (1) Breach of Contract, (2) Breach

8    of the Covenant of Good Faith and Fair Dealing, (3) Breach of

9    Fiduciary Duty, and (4) Violation of California Business &

10   Professions Code § 17200.      Cetera Mot.   Protective opposes

11   Cetera’s motion in full.      Protective Opp’n, ECF No. 31.   Cal

12   Capital opposes Cetera’s motion to the extent it seeks to compel

13   arbitration of Protective’s breach of fiduciary duty claim

14   against Cetera or any of Cal Capital’s crossclaims against

15   Protective.     Cal Capital Opp’n, ECF No. 32.    Glazer opposes

16   Cetera’s motion only to the extent it seeks to compel arbitration

17   of Protective’s crossclaim against Glazer.       Glazer Opp’n, ECF No.

18   30.

19                                II.   OPINION

20         A.    Arbitrability of Protective’s Counterclaims
21         Section 16 of the 2013 Account Agreement (the “Arbitration

22   Provision”) provides in relevant part: “Client hereby agrees that

23   all controversies, which arise between the parties concerning any

24   transaction or the construction, performance, or breach of this

25   Agreement that cannot be settled, shall be submitted to

26   arbitration in accordance with the rules then in effect of the
27   Financial Industry Regulatory Authority, Inc.”       Arbitration

28   Provision, ECF No. 7-2, Exhibit C at 5.      The Federal Arbitration
                                          4
1    Act (“FAA”) governs the Arbitration Provision.   9 U.S.C. §§ 2, 4.

2        Under the FAA, a court must compel arbitration if (1) a

3    valid agreement to arbitrate exists and (2) the dispute falls

4    within the scope of that agreement.   Chiron Corp. v. Ortho

5    Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000).     This

6    Court finds the Arbitration Provision valid and enforceable.

7        Cetera and Protective agree that the counterclaims fall

8    within the scope of the Arbitration Provision.   See Cetera Mot.

9    at 6-7; Protective Opp’n at 7.   Cal Capital, however, argues the

10   Arbitration Provision does not apply to Protective’s cause of

11   action against Cetera for breach of fiduciary duty.   See Cal

12   Capital Opp’n.   This Court finds Cal Capital’s argument to be

13   without merit.   Even if the Arbitration Provision is interpreted

14   narrowly, which it need not be, it squarely covers a claim for

15   breach of fiduciary duty related to Cetera’s withholding of funds

16   requested by Protective pursuant to the Account Agreement because

17   it is a “controvers[y]” “concerning” Cetera’s “performance” of

18   the agreement.   ECF No. 7-2, Exhibit C at 5; see Mediterranean

19   Enterprises, Inc. v. Ssangyong Corp., 708 F.2d 1458, 1464 (9th

20   Cir. 1983) (finding breach of fiduciary duty claim to be
21   arbitrable as related to the interpretation and performance of

22   the contract at issue).

23       Additionally, Protective’s claim is intertwined with its

24   counterclaims for Cetera’s alleged breach of the Account

25   Agreement, the fiduciary relationship itself is predicated on the

26   Account Agreement, and it would be inefficient and potentially
27   prejudicial for this claim to be resolved separately from

28   Protective’s other claims.
                                      5
1         B.     Waiver of Right to Compel Arbitration

2         While Protective concedes its counterclaims would normally

3    be subject to arbitration, Protective argues Cetera waived its

4    right to arbitrate the counterclaims by filing the interpleader

5    action and failing to timely address Protective’s demands for

6    payments.   Protective Opp’n at 7-13.   This Court disagrees.

7         Under the FAA, there is a clear “federal policy favoring

8    arbitration” and “as a matter of federal law, any doubts

9    concerning the scope of arbitrable issues should be resolved in

10   favor of arbitration, whether the problem at hand is the

11   construction of the contract language itself or an allegation of

12   waiver, delay, or a like defense to arbitrability.”     Moses H.

13   Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25

14   (1983).   Thus, while the “right to arbitration, like any other

15   contract right, can be waived,” “waiver of the right to

16   arbitration is disfavored" and “‘any party arguing waiver of

17   arbitration bears a heavy burden of proof.’”    United States v.

18   Park Place Assocs., Ltd., 563 F.3d 907, 921 (9th Cir. 2009)

19   (quoting in part Fisher v. A.G. Becker Paribas Inc., 791 F.2d

20   691, 694 (9th Cir. 1986)).    “A party seeking to prove waiver of a
21   right to arbitration must demonstrate: (1) knowledge of an

22   existing right to compel arbitration; (2) acts inconsistent with

23   that existing right; and (3) prejudice to the party opposing

24   arbitration resulting from such inconsistent acts.”     Fisher, 791

25   F.2d at 694.

26        First, Cetera has not acted inconsistent with any right to
27   compel arbitration by filing the interpleader action.     Cetera has

28   not filed an action seeking damages from Protective.    Contra
                                       6
1    Hebei Hengbo New Materials Tech. Co. v. Apple, Inc., 344 F. Supp.

2    3d 1111, 1122 (N.D. Cal. 2018).     Cetera is essentially a neutral

3    in this interpleader action, simply holding the property subject

4    to a dispute between Protective and Cal Capital.

5        Second, Protective has not been prejudiced by Cetera filing

6    the interpleader action.     Protective complains of the added costs

7    of potentially duplicative filings, but does not explain why

8    then, in the first instance and given its arguments, it did not

9    seek to dismiss the interpleader action under the Arbitration

10   Provision.   See Martin v. Yasuda, 829 F.3d 1118, 1126 (9th Cir.

11   2016) (discussing lack of prejudice from “self-inflicted wounds”

12   incurred from continuing to litigate in federal court prior to

13   moving to compel arbitration).     Nor is this Court persuaded by

14   Protective’s arguments surrounding delay, as Protective could

15   have compelled arbitration against Cetera for these very

16   counterclaims once it determined a settlement was not viable.

17   See Arbitration Provision.     Cetera is properly seeking to avoid

18   being held doubly liable for any distribution decision; Cetera is

19   not trying to manipulate the process or forum shop.

20       Thus, this Court finds that Cetera has not waived its right
21   to compel arbitration of Protective’s counterclaims.

22       C.   Stay of Claims

23       Having concluded that Protective’s counterclaims against

24   Cetera are subject to the Arbitration Provision and that Cetera

25   has not waived its right to compel arbitration, this Court stays

26   Protective’s counterclaims against Cetera.     9 U.S.C. § 3.   This
27   Court has not compelled arbitration of Protective’s crossclaims

28   or the interpleader action itself, and thus declines to dismiss
                                        7
1    the counterclaims.   Contra Sparling v. Hoffman Const. Co., 864

2    F.2d 635, 638 (9th Cir. 1988).   Moreover, dismissal of the

3    counterclaims on the theory of failure to exhaust non-judicial

4    remedies is not appropriate as an unenumerated Rule 12(b) motion.

5    Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014).

6                             III.    ORDER

7        For the reasons set forth above, this Court GRANTS Cetera’s

8    Motion to Compel Arbitration (ECF No. 7), and hereby STAYS

9    Protective’s counterclaims against Cetera pending the outcome of

10   the arbitration.

11       IT IS SO ORDERED.

12   Dated:   July 15, 2019

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       8
